Citation Nr: 1047711	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-21 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for diabetes mellitus (DM).

3.  Entitlement to an initial compensable disability rating for 
broken teeth numbered 8 and 9.

4.  Whether the severance of service connection for a dental 
disability, effective March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from June 1982 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2005 and November 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2010.  A transcript of the hearing is associated with the claims 
file. 

The issues of entitlement to service connection for bilateral 
hearing loss disability, entitlement to an increased disability 
rating for a dental disability, and of whether the severance of 
service connection for a dental disability was proper are 
addressed in the REMAND following the order section of this 
decision.


FINDING OF FACT

DM was not present until more than one year following the 
Veteran's separation from active service and any currently 
present DM is not etiologically related to the Veteran's active 
service.


CONCLUSION OF LAW

DM was not incurred in or aggravated by active service and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in April 
2004 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  

Although the Veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that entitlement to service connection for 
DM is not warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide notice 
with respect to those elements of the claim is no more than 
harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment records have been obtained.  
Private treatment records are on file.  Neither the Veteran nor 
his representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not 
been provided a VA examination in response to his claim of 
entitlement to service connection for DM.  Additionally, no VA 
medical opinion has been obtained in response to this claim.  VA 
is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the Veteran 
has a current disability (or persistent or recurrent symptoms of 
a disability), (2) there is evidence establishing that the 
Veteran suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period, (3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another service-
connected disability, and (4) there is not sufficient medical 
evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran's DM may be associated with service.  
Therefore, the Board finds that the medical evidence currently of 
record is sufficient to decide the claim and no VA examination or 
medical opinion is warranted.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests DM to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs are negative for treatment for or a diagnosis of DM.  At the 
time of his separation examination in April 1986, the Veteran was 
reported to have low specific gravity upon urinalysis.  However, 
the Board notes that there is no medical evidence supporting the 
Veteran's contention that this finding is indicative of DM.  The 
Veteran's endocrine system was noted to be clinically normal upon 
physical examination, and there was no indication from the 
examination report that the Veteran exhibited any symptoms 
indicative of DM at the time of his separation examination.

A review of the post-service medical evidence shows that the 
Veteran was not diagnosed with DM until approximately 2005/2006.  
Private treatment records from Dr. R.G. from September 1995 to 
December 2003 are negative for any diagnosis of or treatment for 
DM.  Additionally of record are VA Medical Center treatment notes 
from March 2005 to November 2009.  A review of those records 
shows that in June 2005, the Veteran reported a history of high 
blood sugar readings, but did not indicate that he had been 
diagnosed with DM.  In a March 2007 VA Medical Center treatment 
note, it was noted that the Veteran received a glucometer 
approximately 2 years prior to test his blood sugar and it was 
noted that the Veteran had non-insulin dependent DM.

The Veteran has reported that both during and since his active 
service he has experienced frequent urination, excessive thirst, 
and dizziness that he believes to have been precursors to his DM.  
He has also asserted that his service-connected tinnitus was a 
precursor to his DM.      

However, there is no medical evidence indicating that the 
Veteran's DM is etiologically related to his active service in 
any way or to his service-connected tinnitus.  The Veteran is 
competent to report his symptoms, see Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); however, as a 
layperson, he is not competent to render an opinion linking his 
symptoms to diabetes or to provide an opinion concerning medical 
causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.  Moreover, while the Veteran has 
reported that he has experienced symptoms attributable to DM 
since his separation from active service, private medical records 
from September 1995 to December 2003 fail to show that the 
Veteran complained of any of symptoms that his health care 
provider viewed as indicative of DM.  As discussed above, his 
endocrine system was found to be normal at the time of his 
discharge from service, and the physician who treated him from 
1995 to 2003 did not diagnose DM or record any evidence of DM.  
In fact, the medical evidence shows that he was not diagnosed 
with DM until almost 20 years following his discharge from 
service.

In sum, the preponderance of the evidence establishes that the 
Veteran did not develop DM until more than one year after his 
discharge from service and that his DM is unrelated to his active 
service and service-connected tinnitus.  Therefore, entitlement 
to service connection for DM is not warranted.

 
ORDER

Entitlement to service connection for DM is denied.


REMAND

As a preliminary matter, the Board notes that at his October 2010 
Board hearing, the Veteran expressed his disagreement with the 
November 2009 rating decision severing service connection for a 
dental disability.  The Board has found the Veteran's statements 
to be a timely notice of disagreement.  There is no record that 
the originating agency has provided the Veteran with a Statement 
of the Case in response to this notice of disagreement.  Because 
the notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the originating agency to issue a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

The Board finds that additional development is in order before 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and of entitlement to an 
increased disability rating for a dental disability are decided.

STRs show that at the time of his enlistment examination in 
October 1981, the Veteran's hearing was essentially normal and he 
was not noted to have any hearing loss on the examination report.  
At the time of his separation examination in April 1986, it was 
noted that the Veteran had mild high frequency hearing loss that 
was thought to be progressive.  

A review of the Veteran's SPRs shows that for the bulk of his 
active service he was a member of the transportation company, 
where he worked as a vehicle operator and dispatcher.  The 
Veteran reported that he was exposed to hazardous noise in the 
form of large vehicles, flight line noise, and mechanic repair 
noise during his service.  

The Veteran has reported that he has experienced hearing loss 
ever since his separation from active service.  The Veteran is 
competent to state when he first experienced symptoms of hearing 
loss and that the symptoms have continued since service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.

A review of the post service medical records shows that the 
Veteran has received audiometric testing several times since his 
separation from active service.  The Veteran's most recent 
audiogram, received from the Veteran at his October 2010 Board 
hearing, clearly show a current bilateral hearing loss 
disability.  Additionally, there is no evidence of record 
indicating that the Veteran has been exposed to excessive 
hazardous noise since his separation from active service.

In light of the evidence showing that the Veteran was diagnosed 
with mild high frequency hearing loss at the time of his 
separation from active service and the medical evidence showing a 
current diagnosis of hearing loss, the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present hearing loss.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the Veteran's claim of entitlement to an increased 
disability rating for his dental disability, the Board notes that 
the Veteran has alleged that he has significant bone loss in his 
jaw that was due to the trauma incurred in active service.  Of 
record are several statements from the Veteran's private treating 
dentist.  In his statements, Dr. C.K.F. reported that the Veteran 
appeared to have suffered trauma to his mouth, causing him to 
lose teeth numbered 8 and 9, which also accelerated the loss of 
bone.  Dr. C.K.F. did not provide a rationale for this opinion.  
The Board notes that the Veteran has not been afforded a 
comprehensive VA dental compensation and pension examination.

Therefore, the Board finds that the Veteran should be afforded a 
VA dental examination to determine the current severity of all 
impairment resulting from the Veteran's trauma to teeth numbered 
8 and 9 in active service, to include whether the trauma 
accelerated the Veteran's bone loss.

Finally, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with a 
Statement of the Case on the issue of 
whether severance of service connection 
for a dental disability was proper.  It 
should also inform the Veteran of the 
requirements to perfect an appeal with 
respect to this issue.  If the Veteran 
perfects an appeal, the RO or the AMC 
should ensure that all indicated 
development is completed before the case 
is returned to the Board.

2.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to include 
notice that is in compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

3.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

4.	The Veteran should be afforded a VA 
examination by an audiologist or a 
physician with the appropriate expertise 
to determine the extent and etiology of 
any currently present bilateral hearing 
loss disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to the 
hearing impairment in each ear as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to noise exposure in 
service.  For the purposes of the opinion, 
the examiner should presume that the 
Veteran is a reliable historian with 
regard to his noise exposure in service 
and his continuity of symptoms since 
service.

The opinion should be provided even if the 
current examination does not establish the 
presence of hearing loss disability for VA 
compensation purpose.

The supporting rationale for all opinions 
expressed must be provided.

5.	The Veteran should be afforded a VA dental 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
trauma to teeth numbered 8 and 9.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes, to include the extent of 
bone loss the Veteran currently exhibits.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with regard to any 
current bone loss as to whether there is a 
50 percent or better probability that the 
bone loss was caused or chronically 
worsened by the trauma to teeth numbered 8 
and 9 that the Veteran sustained in active 
service. 

The supporting rationale for all opinions 
expressed must be provided.   

6.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

7.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss disability based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


